MORRIS SHEPPARD ARNOLD, Circuit Judge,
concurring and dissenting.
I concur in the result that the court reaches and in all of the court’s opinion except that portion of Part II.B.2 that relies on what the court calls a “well-established principle of *1238land-based tort law” that prohibits recovery for injuries received while repairing the cause of the injury. I cannot imagine where such a principle could come from, if it is a principle, and even if it is, it is not applicable here. The plaintiff claimed that the cause of his injury was a condition of the ship that was unrelated to the condition that he was hired to repair.
I would therefore affirm the dismissal of the negligence claim simply on the alternative ground that the court identified, namely, that there was insufficient evidence of the employer’s negligence to support a finding of negligence.